Per Ouriam:

It is urged that the decision of this court was based on alleged errors, to which no reference was made either by oral argument or in the brief of counsel for plaintiff in error, and that the court should have taken no notice of such errors, even if they existed. The case came on for trial before the district court, without a jury. The court found the facts specifically, and stated its conclusions of law thereon. It was alleged in the petition in error that the trial court erred in its conclusions of law in the case, and also erred in giving judgment for the defendants, when it ought to have rendered a judgment for the plaintiff. In the brief filed by the plaintiff *569in the case, it was urged that upon tbe findings of fact, the conclusions of law were erroneous, and that judgment should have been rendered for the plaintiff instead of for the defendants. Therefore this court did not go outside of the record or the briefs in making the decision complained of.
It is next urged that the case ought never to have been disposed of upon its merits, because there was not filed with the petition in error a certified transcript of the record. • There are in the record the findings of fact of the trial court, and also its conclusions of law and the judgment rendered thereon, but the certificate is defective. It is too late, however, to now question the certificate, because the case was originally presented to us upon the record as if properly certified. The objections to the certification ought to have been made in the briefs first presented by the defendants.
Upon the question of the statute of limitation, we think the law properly declared in the decision. (Snyder v. Bell, 32 Kas. 230.)
The motion for rehearing will be overruled.